Citation Nr: 9923646	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for malignant neoplasms of 
the genitourinary (GU) system; transitional cell carcinoma of 
the ureter, left; and renal cell carcinoma of the left 
kidney.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1946 to October 1947 
and from January 1952 to December 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for malignant neoplasms of the GU system,  
transitional cell carcinoma on the left side of the ureter, 
and renal cell carcinoma of the left kidney.



FINDINGS OF FACT

1.  The veteran is a radiation-exposed veteran by his onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device by the performance of his military duties 
for Operation TUMBLER-SNAPPER in 1952.

2.  Carcinoma of the bladder, transitional cell carcinoma of 
the left side of the ureter, and renal cell carcinoma of the 
left kidney, found many years after service, are presumed by 
legal and regulatory provisions to be causally related to the 
veteran's service based on his status as a radiation-exposed 
veteran; there is no affirmative evidence showing that the 
cancers of the bladder, ureter, and left kidney were due to 
other unrelated causes.



CONCLUSION OF LAW

Post operative residuals of carcinoma of the bladder, 
carcinoma of the ureter, and carcinoma of the left kidney are 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1946 to October 
1947 and from January 1952 to December 1955.

Service medical records for the veteran's first period of 
service are negative for cancers of the GU system, including 
the bladder, ureter and kidneys.  The report of his medical 
examination for separation from service in September 1947 
notes a normal GU system.

Service medical records for the veteran's second period of 
service are not in the claims folder.

The post-service medical records do not show treatment or 
evaluation for any condition until the 1990's.  Private 
medical reports concerning the veteran's hospitalization from 
August to September 1995 reveal that he was seen for 
hematuria and severe outlet symptoms.  An attempted 
cystoscopy in a physician's office revealed a very tight and 
dense urethral stricture.  He was scheduled for cystoscopy 
and resection of prostate and possible direct visual 
urethrotomy.  He underwent cystoscopy, transurethral 
resection of prostate, and direct vision urethrotomy on 
August 28; a second cystoscopy and retrograde pyelogram on 
September 1; and a left nephroureterectomy and exploratory 
laparotomy on September 5.  The discharge diagnoses were 
urethral stricture, prostatic obstruction, transitional cell 
carcinoma of ureter on the left, and renal cell carcinoma of 
the left kidney.  Post surgical biopsies revealed 
transitional cell carcinoma of the ureter, left, with 
invasion into underlying muscle; and renal cell carcinoma of 
the left kidney.  Private medical reports of the veteran's 
treatment from 1995 to 1997 following the surgeries during 
the August to September 1995 hospitalization show that 
transitional cell carcinoma of the bladder was found, and 
that the veteran underwent resections of the bladder in 1997.

In May 1997, the veteran underwent a VA medical examination.  
A history of ureteral tensor in August 1995 with radical 
nephroureterectomy and the discovery of renal cell cancer in 
the kidney on the same side was noted.  It was reported that 
a transitional cell cancer of the bladder was discovered on 
post-operative follow-up.  It was noted that the veteran had 
been undergoing intravesical instillation of BCG for 
treatment of the cancer, that he underwent an intensive 
induction cycle, and that he was then undergoing a 
maintenance cycle of intravesical BCG for transitional cell 
cancer.  The impression was history of radical 
nephroureterectomy for transitional cell cancer of the ureter 
and it was noted that the veteran was undergoing maintenance 
therapy with BCG for recurrence in the bladder.

Newspaper articles received in the 1990's indicate that the 
veteran participated in Operation "Snapper" in Nevada while 
in service.

Documents from the Department of Defense dated in June and 
August 1997 note that the veteran was present at Operation 
TUMBLER-SNAPPER, a U.S. atmospheric nuclear test series 
conducted at the Nevada Test Site during 1952.

The veteran testified at a hearing in February 1998.  His 
testimony was to the effect that he was exposed to ionization 
radiation from bomb blasts while participating in tests in 
Nevada in 1952.



B.  Legal Analysis

The veteran's claims for service connection for malignant 
neoplasms of the GU system, carcinoma of the ureter, and 
carcinoma of the left kidney are well grounded, meaning they 
are plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claims and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for various diseases on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  The cancers listed in 38 C.F.R. 
§ 3.309(d) that are specific to radiation-exposed veterans 
include cancer of the urinary tract.  For the purposes of 
this regulatory section, the term "urinary tract" means the 
kidneys, renal pelves, ureters, urinary bladder and urethra 
as noted in the provisions of this regulation.

In this case, the evidence shows that the veteran is a 
radiation-exposed veteran under the provisions of 38 C.F.R. 
§ 3.309(d)(3)(ii) as he had onsite participation in a test 
involving the atmospheric detonation of a nuclear device by 
his official assignment to Operation TUMBLER-SNAPPER in 1952.  
The evidence shows that he has urinary tract diseases of the 
bladder, ureter, and kidney, that are specific to radiation-
exposed veterans listed in 38 C.F.R. § 3.309(d), and the 
evidence does not rebut the presumption of service connection 
for these urinary tract cancers by affirmatively showing that 
the urinary tract cancers were due to other unrelated causes.  
38 C.F.R. § 3.307(d).

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that it supports the 
veteran's status as a radiation-exposed veteran; that he has 
post-operative residuals of cancers of the bladder, ureter 
and left kidney which are cancers of the urinary tract and 
diseases specific to radiation-exposed veterans warranting 
service connection on a presumptive basis.  Hence, the 
evidence supports granting service connection for the post 
operative residuals of the cancers of the bladder, ureter and 
left kidney.



ORDER

Service connection is granted for post operative residuals of 
cancers of the bladder, ureter and left kidney.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

